 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:18-CR-00064 LJO
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE HEARING ON
14
                                                     MOTION TO SUPPRESS
      ALTERICK PRAYLOW,
15
                                   Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Nicholas Capozzi, attorney for

20   the defendant, that the hearing on defendant’s motion to suppress set for, October 9, 2018, before

21   the Honorable Lawrence J. O’Neill, Chief U.S. District Court Judge, be continued to November

22   5, 2018 at 8:30 a.m. The parties engaged in plea negotiations resulting in a revised offer being

23   tendered to defense on Wednesday, September 12, 2018. The defendant is housed in Lerdo,

24   which has somewhat delayed the negotiation process. The offer expires when the Government

25   responds to the defendant’s pending suppression motion. The defendant requested additional

26   time to consider the offer. The parties believe that they may be able to resolve the case with a

27   plea agreement. However, they need additional time to do so. As such, the parties request that

28   the Government’s Response deadline be extended to October 29, 2018 (undersigned counsel is

                                                       1
 1   out of state at training from October 17-19), and the hearing be continued to November 5, 2018.

 2          The parties further request the Court to enter an Order finding that the "ends of justice"

 3   served by a continuance outweigh the interest of the public and the defendant in a speedy trial,

 4   and that the delay through November 5, 2018 is excluded from the Act's time limits pursuant to

 5   18 U.S.C. § 3161(h)(7)(A).

 6

 7

 8   Dated: October 5, 2018                                Respectfully submitted,
 9                                                         McGREGOR W. SCOTT
                                                           United States Attorney
10
                                                  By       /s/ Kimberly A. Sanchez
11                                                         KIMBERLY A. SANCHEZ
                                                           Assistant U.S. Attorney
12
     Dated: October 5, 2018                                /s/ Nicholas Capozzi
13                                                         NICHOLAS CAPOZZI
                                                           Attorney for Defendant
14

15

16   IT IS SO ORDERED.
17
        Dated:     October 9, 2018                          /s/ Lawrence J. O’Neill _____
18                                                UNITED STATES CHIEF DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
